SULLIVAN, J.
Epitomized Opinion
Kilbane obtained judgment in the common pleas against the Cleveland Ry. for personal injuries. Notwithstanding reversal on the weight of evidence was not seriously urged in argument the question is insisted upon. The principal contention, however, is based upon refusal of the trial court to permit the railway to cross examine one Dir. Smith as to possession and contents of a certain written report on the accident made to Kilbane on the theory that the report would be at variance with the oral testimony. A copy of the report only was requested. No effort was made- to secure an inspection provided by 11552, 11553 and 11554 G. C. Affirming the judgment the court of appeals held: ■
1. A verdict cannot be reversed upon the weight of evidence unless it is clearly and manifestly against the weight of evidence and then only when the record shows some misapprehension, error or mistake by the jury which is at variance with credible evidence in the record.
2. A written report made for a physician to plaintiff as to the nature of his injuries, the contents of which counsel for defendant has no knowledge, is not erroneously refused admission in cross examination to discredit the witness, especially if the paper in question is only a copy and no grounds laid by specific questions for discrediting the witness.
3. Neither is it admissible for explanatory purposes, no notice having been given for inspection.